DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a depolymerized wax. The terminology is somewhat confusing, since it implies that the wax has been depolymerized, but claims 2-3 recite that the wax is a polymer that is depolymerized to form the wax, so that it is the polymer that is depolymerized, not the wax. 
The remaining claims are rejected since they depend from rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 9, 12, 14 – 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MPANZA et al (“Influence of Different Waxes in the Physical Properties of Linear Low-Density Polyethylene”, South Africa Journal of Chemistry, vol.59, 01/01/2006, pages 48-54).
Claims 1 and 12: MPANZA discloses (see entire document) a modified polymer produced by mixing wax and polyethylene to form the modified polymer, which reduces the viscosity of the polyethylene [reading on the claimed increase in melt flow index]. MPANZA further discloses that the flow rate of the blend increases with an increase in wax content (page 51, right column,  2nd paragraph; figure 8) [also reading on the claimed increase in in melt flow index].
MPANZA does not disclose whether the wax is depolymerized wax or obtained by depolymerizing a polymer. However, absent new and unexpected results, the history of how or where one obtained the wax is not patentably significant in a composition claim. MPANZA discloses the claimed wax and comprising the claimed melting points and which is mixed with polymer, thus meeting the claim.
Claims 4 – 5 : MPANZA discloses that recycling of polyethylene has been a problem, which is resolved by the addition of lubricants/waxes to improve processing of the polyethylene (page 48, left column, 1st paragraph  under Introduction) [thus reading on the polyethylene being a recycled PE, and although MPANZA does not explicitly teach if the recycled PE is post-consumer or post-industrial, these are the only two possible choices].
Claims 6 - 9: MPANZA discloses that different waxes comprising different molecular weights can be used, including waxes with a melting points of 54.4, 70.5, 73, 94, 102.4, 108, 112oC , etc. (page 48, right column , 1st paragraph; page 49, left column, 1st paragraph under Results and Discussion, Fig 1, table 1).
Claims 14 – 19: The amount of wax is disclosed at 1-10% (page 48, left column, second paragraph under Introduction) [fully encompassing the claimed ranges], with examples of 1, 3, 5 and 10% (figs 4-8) [meeting the claims].
Claim 20: See claims 1, 6 and 17 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MPANZA et al (“Influence of Different Waxes in the Physical Properties of Linear Low-Density Polyethylene”, South Africa Journal of Chemistry, vol.59, 01/01/2006, pages 48-54).
MPANZA’s disclosure is discussed above and is incorporated herein by reference.
Claims 2, 3 and 13 claim that the wax is derived from depolymerized PE, PP and HDPE. MPANZA fails to teach that the wax originated from PE, PP or HDPE. However, absent new and unexpected results, the history of how or where one obtained the wax is not patentably significant in a composition claim. MPANZA discloses examples of waxes having between C33 and C128 carbon distribution and waxes having C15-C78 carbon distribution. Any such disclosed waxes would read on the claimed depolymerized PE, PP or HDPE since such depolymerization would result in the same chain length having MPANZA’s carbon distribution.

Claims 1 – 15 and 18 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ALLEN et al (US 2012/0296036).
Claims 1 and 12: ALLEN discloses (see entire document) a modified polymer-wax composition, wherein the wax is dispersed and mixed  throughout the polymer [as claimed]. The polymer is selected from polyethylene (PE), LDPE, LLDPE, HDPE and polypropylene (PP) [reading on the polymer being HDPE of claim 13], and the wax is selected from polyolefin derived waxes (abstract, [0002], [0030], [0043], claim 1). 
The wax reduces the viscosity of the polymer which allows for higher polymer flow rates ([0072]) [reading on the claimed increased melt flow index].
ALLEN  discloses polyolefin-derived waxes, which implies that the waxes had to be depolymerized from the polyolefins, as claimed. Note also that the history of how or where one obtained the wax is not patentably significant in a composition claim. ALLEN discloses the claimed wax comprising the claimed melting points and which is mixed with polymer, thus meeting the claim.
Claim 2 – 3 and 13: ALLEN discloses that the wax is polyolefin-derived ([0043]), thus encompassing PE, PP and HDPE, noting that they are the most common polyolefins and as ALLEN discloses that the polymers are PE, PP and HDPE. Moreover, the history of how or where one obtained the wax is not patentably significant in a composition claim. Regardless of whether the polyolefin was originally PP, PE or HDPE, once they are depolymerized into wax, the resulting wax would be the same.
Claims 4 – 5 and 10 – 11: The polymer is recycled polymer, wherein  additives normally found in the polymer, such as inorganic compounds, can be left in the polymer ([0027]) [reading on the claimed recycled polymer of claims 4 - 5, and reading on the claimed inorganics of claims 10 - 11]. The composition can further comprise additives, such as fillers [also reading on the claimed inorganics] ([0011], [0027], [0047], [0049], [0050], [0053]).
Claims 6 – 9: The melting point of the wax is 50oC to 100oC, such as 45, 50, 80 and 100oC  ([0038]).
Claims 14 – 15 and 18 - 19: ALLEN discloses an amount of wax of  5% or more, such as 5, 6, 7 and 8% ([0045]).

Claims 1 – 2, 4 – 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RICHARDS (GB 569,043).
	Claims 1 and 12: RICHARDS discloses (see entire document) a modified polymer which is made by depolymerizing a polyolefin to obtain a wax (page 2, lines 34 – 38) and which is used  as a plasticizer for polyethylene (page 2, lines 104-108)  [reading on the claimed modified polymer which is produced from depolymerized wax and a polymer; and reading on the claimed increased melt flow index since a plasticizer or any lower molecular weight substance necessarily lowers the viscosity and increases the melt flow of a higher molecular weight polymer].
Claim 2: The depolymerized wax is made by depolymerizing polyethylene (tile, specification, examples, claims).
Claims 4 – 5: Since RICHARDS discloses to depolymerize PE into wax, said PE is necessarily a recycling material; and although RICHARDS does not teach post-consumer or post-industrial recycled PE, these are the only two possible choices. Additionally, absent new and unexpected results, the history of how or where one obtained the polymer or wax is not patentably significant in a composition claim. RICHARDS discloses the claimed wax made by depolymerizing PE, thus meeting the claim.
Claims 6 and 7: RICHARDS discloses a MP of 105-110oC (page 3, lines 13-15).

Claims 3, 8 – 9 and 13 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over RICHARDS (GB 569,043).
RICHARDS’ disclosure is discussed above and is incorporated herein by reference.
Claim 3: RICHARDS discloses wax derived from depolymerizing polyethylene, failing to teach polypropylene. However, it has been settled that structural analogs/ homologs or structures that have very close structural similarities are prima facie obvious in the absence of showing unexpected results, and when chemical compounds have “very close” structural similarities and similar utilities, a prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). It would have been obvious to one of ordinary skill in the art to have also depolymerized polypropylene in RICHARDS’ process with reasonable expectation that the compounds behave similarly, have similar properties, and can be used in similar applications.
Claims 8 – 9: RICHARDS is silent regarding the MP of the wax  at 65-85oC and 40-65oC explicitly. However, RICHARDS discloses that one can control and select the thermal treatment to depolymerize the polymer to the desired extent and any desired chain length, from hard brittle waxes to increasingly soft and  greasy waxes up to complete pyrolysis and volatile oils, wherein at a molecular weight of about 15,000 the MP is 105-110oC, but the process can continue by varying the temperature, pressure and process time to reach a molecular weight of 3,000, or of 100 – 1000, such as 150, which would give lower melting points (page 1, lines 34-36; page 2, lines 34-38 and lines 63 – end of column; page 3, left column – right column, lines 1-72; examples 1-5, claim 1). In light of such disclosure, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed melting point through routine experimentation since RICHARDS discloses that one can depolymerize to any desired extent, noting that  the melting point is directly related to the molecular weight of the polymer/oligomer/wax.
Claim 13: RICHARDS broadly discloses polyethylene, but fails to teach high density polyethylene (HDPE). However, since RICHARDS broadly discloses polyethylene it implies to be open to any polyethylene, be it high density or low density.
Claims 14 - 19: RICHARDS is silent regarding a percentage of wax in the modified polymer. However, since RICHARDS discloses that one can continue the depolymerization of the polyolefin until the desired extent, from hard wax to softer grease-like to oily products, at any point in time there is a mixture of depolymerized wax and polymer in the modified polymer composition with a certain percentage of each. It would have been obvious to one of ordinary skill in the art to have depolymerized the polyolefin to the desired extent and have thus arrived at any desired percentage of wax and polymer. Additionally, RICHARDS discloses that the  wax is used as a plasticizer for polyethylene (page 2, lines 104-108). Thus, one of ordinary skill in the art would have known to add the desired amount of wax to the polyethylene that would allow the wax to perform as a plasticizer to the desired extent of melt flow of the polymer.
Claim 20: See claims 1, 6  and 17 above.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over RICHARDS (GB 569,043) in view of MPANZA et al (“Influence of Different Waxes in the Physical Properties of Linear Low-Density Polyethylene”, South Africa Journal of Chemistry, vol.59, 01/01/2006, pages 48-54) and/or ALLEN et al (US 2012/0296036).
RICHARDS’s, MPANZA’s and ALLEN’s disclosures are discussed above and are incorporated herein by reference.
Claims 1 - 20: RICHARDS discloses that the depolymerized polyolefin/wax is used  as a plasticizer for polyethylene, thus reading on the claimed  modified polymer comprising wax and polymer. Additionally, it would have been obvious to one of ordinary skill in the art to have mixed RICHARDS’ wax with the polyethylene taught by MPANZA and/or ALLEN since RICHARDS discloses that the wax is used as a plasticizer for polyethylene while MPANZA and ALLEN explicitly teach to add wax as a lubricant/plasticizer to polyethylene to increase the melt flow of the resulting mixture, wherein all the references are concerned with making a modified polyethylene by mixing wax with polyethylene to increase the melt flow of the polyethylene.
Claims 4 - 5 and 10 – 11: Since RICHARDS discloses to depolymerize PE into wax, said PE is necessarily a recycling material. Additionally, it would have been obvious to one of ordinary skill in the art to have used ALLEN’s recycled polyolefin in RICHARDS’ composition, including the additives that are normally found in the waste polymer, such as inorganic compounds, wherein both references  are concerned with making a modified polyethylene by mixing wax with the polyethylene to increase the melt flow of the polyethylene. It also have been obvious to one of ordinary skill in the art to have used MPANZA’s recycled PE in RICHARDS’s composition since MPANZA discloses that using wax resolves the problems of using recycled polyethylene to improve processing of the polyethylene, wherein both references  are concerned with making a modified polyethylene by mixing wax with the polyethylene to increase the melt flow of the polyethylene.
Claims 14 - 19: RICHARDS is silent regarding a percentage of wax in the modified polymer. Additionally to the rejection above, it would have been obvious to one of ordinary skill in the art to have added ALLEN’s amount of wax in RICHARDS’ composition since RICHARD is silent regarding an amount, thus being open to any amount while ALLEN discloses how different amounts of wax can be added with positive results of increasing the melt flow of the polyethylene, wherein both references  are concerned with making a modified polyethylene by mixing wax with the polyethylene to increase the melt flow of the polyethylene. It would also have been obvious to one of ordinary skill in the art to have added MPANZA’s amount of wax in RICHARDS’ composition since RICHARD is silent regarding an amount, thus being open to any amount while MPANZA discloses examples of 1, 3, 5 and 10% give good results when added to polyolefin, wherein both references  are concerned with making a modified polyethylene by mixing wax with the polyethylene to increase the melt flow of the polyethylene.
Claim 20: See claims 1, 6 and 17.

Claims 16 – 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ALLEN et al (US 2012/0296036) in view of MPANZA et al (“Influence of Different Waxes in the Physical Properties of Linear Low-Density Polyethylene”, South Africa Journal of Chemistry, vol.59, 01/01/2006, pages 48-54).
ALLEN’s and MPANZA’s disclosures are discussed above and are incorporated herein by reference.
ALLEN discloses an amount of wax of 5, 6, 7 and 8%, failing to teach 2-4%. However, it would have been obvious to one of ordinary skill in the art to have added MPANZA’s amount of wax in ALLEN’s composition since MPANZA discloses examples at 1, 3, 5 and 10%, thus showing that wax both the amounts disclosed by ALLEN and amounts of less than 5% are useful in increasing the melt of flow of the polyethylene, wherein both references  are concerned with making a modified polyethylene by mixing wax with the polyethylene to increase the melt flow of the polyethylene.

Claims 2 – 3, 10 - 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MPANZA et al (“Influence of Different Waxes in the Physical Properties of Linear Low-Density Polyethylene”, South Africa Journal of Chemistry, vol.59, 01/01/2006, pages 48-54) in view of ALLEN et al (US 2012/0296036).
MPANZA’s and ALLEN’s disclosures are discussed above and are incorporated herein by reference.
Claims 2 – 3 and 13: MPANZA discloses wax, but does not teach that the wax is derived from depolymerized PE, PP or HDPE. However, ALLEN discloses that the wax is polyolefin-derived ([0043]), which encompasses PE, HDPE and PP, noting that they are the most common polyolefins and as ALLEN discloses that the polymers are PE, PP and HDPE. In light of ALLEN’s disclosure, it would have been obvious to one of ordinary skill in the art to have used ALLEN’s polyolefin-derived wax in MPANZA’s composition, since both references  are concerned with making a modified polyethylene by mixing wax with the polyethylene to increase the melt flow of the polyethylene.
Claims 10 – 11: MPANZA discloses that recycling of polyethylene has been a problem, which is resolved by the addition of lubricants/waxes to improve processing of the polyethylene, thus reading on the polyethylene being a recycled PE. Moreover, it would have been obvious to one of ordinary skill in the art to have used ALLEN’s recycled polyolefin in MPANZA’s’ composition, including the additives that are normally found in the waste polymer, such as inorganic compounds, wherein both references  are concerned with making a modified polyethylene by mixing wax with the polyethylene to increase the melt flow of the polyethylene.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over ALLEN et al (US 2012/0296036) in view of RICHARDS (GB 569,043).
ALLEN’s and RICHARDS’ disclosures are discussed above and are incorporated herein by reference.
ALLEN  discloses polyolefin-derived waxes, which implies that the waxes had to be depolymerized from the polyolefins. Additionally, in addition to the rejection above, it would have been obvious to one of ordinary skill in the art to have used RICHARDS’ wax made from depolymerized polyolefin as ALLEN’s wax, since ALLEN discloses a polyolefin-derived wax while RICHARDS teaches that such wax is made by depolymerizing polyolefin, and wherein, advantageously, one can control the amount of depolymerization to obtain a wax having the desired chain length and melting point, from hard brittle waxes to increasingly soft and  greasy up to complete pyrolysis and volatile oils, wherein both references  are concerned with making a modified polyethylene by mixing wax with the polyethylene to increase the melt flow of the polyethylene.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over MPANZA et al (“Influence of Different Waxes in the Physical Properties of Linear Low-Density Polyethylene”, South Africa Journal of Chemistry, vol.59, 01/01/2006, pages 48-54) in view of RICHARDS (GB 569,043).
MPANZA’s and RICHARDS’ disclosures are discussed above and are incorporated herein by reference.
MPANZA does not disclose whether the wax is depolymerized wax or obtained by depolymerizing a polymer, such as PE, PP or HDPE. However, it would have been obvious to one of ordinary skill in the art to have used RICHARDS’ wax made from depolymerized polyolefin as MPANZA’s wax, since RICHARDS teaches that by depolymerizing the polyolefin one can, advantageously, control the amount of depolymerization to obtain a wax having the desired chain length and melting point, from hard brittle waxes to increasingly soft and  greasy up to complete pyrolysis and volatile oils, wherein both references  are concerned with making a modified polyethylene by mixing wax with the polyethylene to increase the melt flow of the polyethylene.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765